Citation Nr: 0803542	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-41 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for right hand pain 
secondary to old 5th metacarpal/hamate fracture, currently 
rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

B. A. Jonas, Law Clerk


INTRODUCTION

The veteran served on active duty from May 1989 to November 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159 (2007), once a complete or substantially 
complete application has been received, VA must notify the 
claimant of any information and medical or lay evidence that 
is necessary to "substantiate the claim."  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims held that 38 U.S.C.A. § 5103 
notice in a claim for service connection consists of five 
elements: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Id. at 484.

While VA's December 2004 letter fulfills the notice 
requirements for elements (1) through (3); element (5), 
addressing how an effective date would be assigned for the 
appellant's right hand pain secondary to the old 5th 
metacarpal/hamate fracture was not addressed in a 
nondecisional document prior to the December 2005 statement 
of the case.  Most significantly, since the December 2005 
statement of the case, the claim was not readjudicated after 
affording the appellant an opportunity to respond.  Hence, 
under 38 U.S.C.A. § 5103, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed.Cir. 2006); and Pelegrini v. Principi, 18 Vet. App 
112 (2004), due process requires further development.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the claimant 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation addressing how an 
effective date is assigned in a claim 
arising from an initial rating decision 
assigning service connection.  Dingess.

2.  The RO should contact the veteran and 
request that he identify any additional 
evidence which would tend to establish 
entitlement to an earlier effective date 
for the grant of service connection.  
Thereafter, the RO should undertake all 
appropriate development.

3.  Thereafter, the RO must readjudicate 
the claim of entitlement to an increased 
rating for right hand pain secondary to 
old 5th metacarpal/hamate fracture.  If 
the claim remains adverse a supplemental 
statement of the case should be issued and 
the appellant offered an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


